Salomon, J.
(concurring). I fully concur with the opinion of Mr. Justice Bayes. The statute under which this prosecution is *549brought expressly provides that products sold as kosher must be prepared in accordance with the orthodox Hebrew regulations. It is not disputed that the issur, which is set forth in detail in the opinion of Mr. Justice Bayes, was duly promulgated in accordance with the orthodox Hebrew laws and traditions by a duly authorized religious body.
It is, however, contended by the defendant that the provisions in said issur making the affixing of a plumba or seal furnished by the Kashruth Association obligatory, which seal, however, is furnished and must be affixed by a duly authorized individual designated by this Kashruth Association for the purpose of vouchsafing that the poultry upon which the seal was affixed was prepared and slaughtered under proper supervision in accordance with the Hebrew traditions, is not enforcible, and that the refusal of the defendant to affix this seal does not constitute a violation of the statute.
The issur referred to herein is a solemn religious and holy document duly issued by the only religious body recognized and authorized to promulgate orthodox religious regulations, and the Kashruth Association is therein designated as the official arm or instrument to supervise and issue and cause to be affixed the seal or plumba certifying that the product upon which it is affixed is kosher and fit for consumption in accordance with the orthodox Hebrew traditions and laws. This provision does not change or create a new tradition. It simply provides for a definite regulation and supervision and specifically provides the instrument (Kashruth Association) to conduct the necessary supervision and to certify that such supervision was had by causing the plumba or seal to be affixed to the product to be sold.
The defendant objects to being obliged to pay one cent for said seal and frankly states through his counsel that if the seal did not have to be paid for he would comply with the provisions of the issur. It is to be remembered that in order to justify the affixing of this seal it is necessary for the instrument designated, namely, Kashruth Association, to provide the rabbis and mashgiachs and to provide for the proper supervision according to the orthodox Hebrew religion, of the poultry markets holding themselves out as dealers in kosher products, so as to make certain that those orthodox Hebrews who purchase same, relying upon the seal affixed, have the positive assurance that they are consuming strictly kosher food and are not being defrauded. The price of one cent a seal is a fair and reasonable charge to cover the expenditures for such supervision.
*550It is not contended that the duly authorized instrument, the Kashruth Association, is not acting in good faith or that it refused to supervise and supply the seals in the case at bar; to the contrary, it appears conclusively that the defendant willfully refuses to permit such supervision and the affixing of said seals. The defendant having elected to engage in the kosher poultry business and holding himself out as dealing in kosher products according to the orthodox Hebrew religion cannot be heard to complain or refuse to comply with holy edict duly issued by the only body of men authorized to promulgate same, namely, the Orthodox Rabbinate. '■
This religious regulation was not created for this defendant only. It was created for every individual engaged in holding himself out as dealing in kosher products, and the statute in question was placed upon our statute books expressly for the purpose that an individual engaging in the business of selling kosher meat products must comply with the Hebrew religious regulations and upon failure to do so he is guilty of a misdemeanor. The constitutionality of this statute is no longer a moot question. For the reasons above stated, I find the defendant guilty as charged in the information.'